364 F.2d 824
Earnest E. STORKES, Appellant,v.PEOPLE OF the STATE OF CALIFORNIA and Lawrence E. Wilson, Warden, California State Prison, San Quentin, California, Appellees.
No. 20860.
United States Court of Appeals Ninth Circuit.
August 15, 1966.
Rehearing Denied September 21, 1966.

Earnest E. Storkes, in pro. per.
Thomas C. Lynch, Atty. Gen., Robert R. Granucci, Jackson L. Smith, Deputy Attys. Gen., San Francisco, Cal., for appellees.
Before BARNES, JERTBERG and ELY, Circuit Judges.
PER CURIAM:


1
Appellant was convicted in 1961 by his plea of guilty to a charged violation of section 245 of the California Penal Code. He did not appeal his conviction.


2
A petition for a writ of habeas corpus was denied by the California Supreme Court on February 11, 1965.


3
Appellant next filed a petition for a writ of habeas corpus in the United States District Court. On July 30, 1965, his petition was dismissed on the ground that Escobedo v. State of Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977 (1964) was not retroactive. The district court relied on Carrizosa v. Wilson, 244 F.Supp. 120 (N.D. Calif. 1965).


4
Since then the Supreme Court, in Johnson v. New Jersey, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882 (decided June 20, 1966), affirmed this view of the law. Mr. Chief Justice Warren stated:


5
"We hold that Escobedo affects only those cases in which the trial began after June 22, 1964, the date of that decision."


6
Appellant's case was tried prior to June 22, 1964.


7
Appellant additionally urges "misrepresentation of counsel," yet no facts are alleged to prove or support this conclusionary statement.


8
The dismissal is affirmed.